 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    MICHAEL K. PERKINS and KATHIE W.                     No. 2:20-cv-00529-JLR-DWC
      PERKINS, individually and the marital
10    community comprised thereof,                         ORDER GRANTING STIPULATED
                                                           MOTION TO EXTEND EXPERT
11                      Plaintiffs,                        DISCLOSURE AND DISCOVERY
12                                                         DEADLINES
             v.
13
      PNS STORES, INC., a foreign corporation, d/b/a
14    BIG LOTS! and PIC’N’SAVE #4424; BIG
      LOTS STORES, INC., a foreign corporation,
15    d/b/a BIG LOTS!; and ARGO RENTON, LLC,
16    a foreign limited liability company,

17                   Defendants.

18

19                                              ORDER
20          This matter having come before the above-entitled Court on the parties’ Stipulated
21   Motion to Extend Expert Disclosure and Discovery Deadline, and the Court having reviewed and
22   considered the parties’ Stipulated Motion, IT IS HEREBY ORDERED, ADJUDGED AND
23   DECREED:
24          1. The parties’ Stipulated Motion to Extend Expert Disclosure and Discovery Deadlines
25                is GRANTED.
26          2. The deadline for disclosure of expert testimony under FRCP 26(a)(2) is July 9, 2021.

      ORDER GRANTING STIPULATED MOTION TO EXTEND                                   MB LAW GROUP, LLP
                                                                                       Attorneys at Law
      EXPERT DISCLOSURE AND DISCOVERY DEADLINES                                 117 SW Taylor Street, Suite 200
                                                                                     Portland, OR 97204
      [2:20-cv-00529] - 1                                                         Telephone: 503-914-2015
 1          3. The deadline for completion of discovery is August 16, 2021.

 2
            DATED this 12th day of May, 2021.
 3

 4

 5

 6                                                     A
 7                                                     David W. Christel
                                                       United States Magistrate Judge
 8

 9   Presented by:
10
     MB LAW GROUP, LLP
11
     By: s/ Michael A. Yoshida
12      Michael A. Yoshida, WSBA No. 47581
        117 SW Taylor St., Suite 200
13      Portland, OR 97204
        Telephone: 503-914-2015
14
        Email: myoshida@mblglaw.com
15      Attorneys for Defendants PNS Stores, Inc.
        and Big Lots Stores, Inc.
16

17

18

19

20

21

22

23

24

25

26

      ORDER GRANTING STIPULATED MOTION TO EXTEND                                 MB LAW GROUP, LLP
                                                                                     Attorneys at Law
      EXPERT DISCLOSURE AND DISCOVERY DEADLINES                               117 SW Taylor Street, Suite 200
                                                                                   Portland, OR 97204
      [2:20-cv-00529] - 2                                                       Telephone: 503-914-2015
